CIACCIO, Judge.
Defendant, Quinman Nelson, was charged with the negligent homicide of Wayne Lockhart. La.R.S. 14:32. Following a bench trial the defendant was found guilty as charged and sentenced to serve 2½ years in the Department of Corrections. The sentence was vacated and the defendant was re-sentenced as a third offender and again ordered to serve 2V2 years in the Department of Corrections. La.R.S. 15:529.1. Defendant appeals his conviction and sentence seeking a review of his record for errors patent on the face of the record. We affirm the defendant’s conviction and sentence.
*1272On June 21, 1985, the defendant, Quin-man Nelson, was driving a motorcycle on the sidewalk in the 3600 block of Thalia Street. Ms. Wanda Blackwell, who was seven months pregnant, was being transported to the hospital by Nelson. While driving on the sidewalk, the motorcycle hit and killed Wayne Lockhart, a nine year old boy who was playing with three friends. The child died of massive hemorrhaging sustained in the impact. Witnesses to the accident testified that the defendant had not slowed down or used the horn prior to hitting the victim.
The defendant and Ms. Wanda Blackwell testified that the victim jumped at the motorcycle as it was passing. Mr. Nelson stated that he was driving slow and that he used his horn and tried to stop the motorcycle before hitting the boy. The defendant fled from the scene but resurfaced the next day at the WVUE Station in New Orleans after hearing a broadcast about the accident on that station.
We have reviewed this record for errors patent on its face and we find none. C.Cr.P. Art. 920.
Accordingly, for the reasons assigned, the defendant’s conviction and sentence are affirmed.
AFFIRMED.